Exhibit 10.15

KADANT INC.

FORM OF FIRST AMENDMENT TO

PERFORMANCE-BASED RESTRICTED STOCK UNITS

Preamble. This amendment is effective as of December 9, 2008 with respect to the
Performance-Based Restricted Stock Unit Award Agreements granted to the
Recipient named below on the dates specified (the “Agreements”). This amendment
is made by Kadant Inc. (the “Company”) pursuant to the unilateral rights
reserved under Section 7 of the Agreements to amend the Agreements to comply
with Section 409A of the U.S. Internal Revenue Code.

Recipient:                                                              

RSU Award Agreement dated:                                     

RSU Award Agreement dated:                                     

1. The last paragraph of Section 3 is hereby deleted and replaced in its
entirety with the following paragraph (revised language appears in bold face):

“As soon as administratively practicable after the Vesting Date, but in any
event within the period ending on the later to occur of the date that is 2  1/2
months from the end of the (i) Recipient’s tax year that includes the Vesting
Date, or (ii) the Company’s fiscal year that includes the Vesting Date, the
Company shall cause its transfer agent to issue and deliver the Award Shares in
the name of the Recipient, subject to payment of all applicable withholding
taxes pursuant to Section 6 below.”

2. Section 4(b)(ii) is hereby amended by:

 

  •  

deleting the words “deliver to” in the first sentence thereof and inserting the
words “vest in” in replacement thereof;

 

  •  

deleting the word “delivered” in the second sentence thereof and inserting the
word “vested” in replacement thereof; and

 

  •  

deleting the word “Delivered” in the second heading of the table and inserting
the word “Vested” in replacement thereof.

3. Section 4(c) is hereby amended by:

 

  •  

deleting the words “ immediately issue” in the first sentence thereof and
inserting the word “deliver as soon as administratively feasible but no later
than 30 days after the Vesting Date” in replacement thereof; and

 

  •  

deleting the words “immediately issue” in the second sentence thereof and
inserting the words “deliver as soon as administratively feasible but no later
than 30 days after the Vesting Date;



--------------------------------------------------------------------------------

so that said Section 4(c) shall read in its entirety as follows:

“In the event of a “Change in Control” that occurs (i) prior to the Vesting Date
and before the last day of the Measurement Period and (ii) on a date on which
the Recipient is employed by the Company, then 100% of the Recipient’s RSUs that
have not previously been forfeited shall become immediately vested and shall no
longer be subject to the Forfeiture provisions in this Section 4, and the
Company shall deliver as soon as administratively feasible but no later than 30
days after the Vesting Date that number of Award Shares to the Recipient equal
to the number shown on the first page of this Award Agreement, without
adjustment. In the event of a “Change in Control that occurs (i) prior to the
Vesting Date and on or after the last day of the Measurement Period and (ii) on
a date on which the Recipient is employed by the Company, then 100% of the
Recipient’s RSUs that have not previously been forfeited shall become
immediately vested and shall no longer be subject to the Forfeiture provisions
in this Section 4, and the Company shall deliver as soon as administratively
feasible but no later than 30 days after the Vesting Date that number of Award
Shares to the Recipient equal to the number of Award Shares deliverable based on
the achievement of the performance measures, as adjusted and determined in
Section 3. A “Change in Control” shall have the same meaning for the purposes of
this Award Agreement as set forth in Section 8 of the Plan, as the same may be
amended from time to time.”

4. The first sentence of Section 7 shall be amended by deleting the words “an
elective” immediately prior to the words “deferral of compensation” and
substituting the word “any” in replacement thereof, so that the first sentence
shall read in its entirety as follows:

“Neither the Plan nor this Award Agreement is intended to provide for any
deferral of compensation that would be subject to Section 409A (“Section 409A”)
of the U.S. Internal Revenue Code of 1986, as amended.”

5. The last sentence of Section 7 shall be deleted and replaced in its entirety
with the following sentence (revised language appears in bold face):

“Notwithstanding the provisions of Section 12(i), the Company reserves the
right, to the extent the Company deems necessary or advisable in its sole
discretion, to unilaterally amend or modify the Plan and/or this Award Agreement
to ensure that all awards (including, without limitation the RSUs) are either
exempt from or compliant with the requirements of Section 409A.”

IN WITNESS WHEREOF, the undersigned has signed this First Amendment effective as
of the 9th day of December, 2008, by order of the Board of Directors of Kadant
Inc.

 

KADANT INC. By:  

 

  William A. Rainville   Chairman and Chief Executive Officer